DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed. 
The following is an examiner’s statement of reasons for allowance:  Applicant has placed the claims in condition for allowance by adding allowable subject matter to independent claims 1,9 and 17.  References Heggelund et al. U.S. Pub. No. 2019/0188896, Kleen et al. U.S. Pub. No. 2017/0309027 and Jeong et al. U.S. Pub. No. 2018/0144538 are made of record as teaching the art of graphics processing primitive patch testing.  However, none of the prior art teaches or suggests: 
from claims 1 and 17 – “omitting testing the primitive at any patch size of the set of plural possible patch sizes that is larger than the patch size of the set of plural patch sizes selected based on the rendering tile size to be used when generating the render output.”
from claim 9 – “omit testing the primitive at any patch size of the set of plural possible patch sizes that is larger than the patch size of the set of plural patch sizes selected based on the rendering tile size to be used when generating the render output.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant’s arguments, see Amendment/Req. Reconsideration-After Non-Final Reject., filed 11/16/2021, with respect to Objections to the Specification have been fully considered and are persuasive.  The Objections to the Specification of the previous Office Action have been withdrawn. 
Applicant’s arguments, see Amendment/Req. Reconsideration-After Non-Final Reject., filed 11/16/2021, with respect to the 35 U.S.C. § 103 Rejections of claims 1-6, 9-14 and 17 have been fully considered and are persuasive.  The 35 U.S.C. § 103 Rejections of the previous Office Action have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donna J. Ricks/Examiner, Art Unit 2612 




/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612